 



Exhibit 10.2
AMENDMENT, CONSENT AND WAIVER
     This AMENDMENT, CONSENT AND WAIVER (this “Agreement”) is made and entered
into as of the 13th day of June, 2007 by and among CanArgo Energy Corporation, a
Delaware Corporation (“CanArgo”), and the individuals and entities who or which
are signatories hereto.
     WHEREAS, CanArgo and certain persons (the “Subordinated Noteholders”) have
entered into a Note Purchase Agreement dated as of March 3, 2006, as amended
(the “Note Purchase Agreement”), pursuant to which CanArgo issued $13,000,000 in
aggregate principal amount of Senior Subordinated Convertible Guaranteed
Promissory Notes due September 1, 2009 (the “Subordinated Notes”); and
     WHEREAS, pursuant to the terms of the Subordinated Notes, interest due on
the Subordinated Notes shall be payable on the unpaid balance thereof in cash at
the per annum rates of interest set out thereon, payable semi annually on the
thirtieth day of June and December in each year until the principal amount
thereof shall have become due and payable; and
     WHEREAS, CanArgo and the Subordinated Noteholders wish to amend the terms
of the Subordinated Notes and the Note Purchase Agreement such that the interest
payment due on June 30, 2007 shall not be paid in cash but shall in substitution
be satisfied by the issue of further Subordinated Notes to the Subordinated
Noteholders.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency or which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     5. Definitions. Capitalized terms used herein but not otherwise defined
have the meanings assigned to them in the Note Purchase Agreement.
     6. Consent and Waiver. Notwithstanding the provisions of any Loan Document
to the contrary provided, in accordance with Section 19 of the Note Purchase
Agreement, the Subordinated Noteholders hereby irrevocably and unconditionally
consent to, and waive any rights they may have under the Note Purchase
Agreement, the Subordinated Notes or any other Loan Documents in connection with
the amendment and waiver of the terms of the Subordinated Notes to provide that
the interest payments due to each of the Subordinated Noteholders on June 30,
2007 shall not be paid in cash but shall in substitution be satisfied in full by
way of the issue and sale to the Subordinated Noteholders of further
Subordinated Notes of the same tenor as the existing Subordinated Notes and
imprinted with the same restrictive legend with the aggregate principal amount
of such further notes being equal to the proportion of the interest payment due
to the particular Subordinated Noteholder as at such date (rounded to the
nearest US$1).

11



--------------------------------------------------------------------------------



 



The consent, release and amendment granted in this Section 2 only applies to the
matter described in this clause, and do not constitute a waiver of, or consent
to, any other amendment to or waiver of any other provisions of the Loan
Documents.
     7. Effect on Loan Documents. This Agreement and the amendments set forth
herein are limited to the specific purpose for which it is entered into and,
except as specifically set forth above, (a) shall not be construed as a consent,
waiver, amendment or other modification with respect to any other term,
condition or other provision of any Loan Document and (b) each of the Loan
Documents shall remain in full force and effect and are each hereby ratified and
confirmed.
     8. Miscellaneous.
          (a) Successors and Assigns; Headings; Choice of Law, etc. This
Agreement shall be binding on and shall inure to the benefit of CanArgo and the
Subordinated Noteholders and their respective successors and assigns, heirs and
legal representatives; provided that CanArgo may not assign its rights hereunder
without the prior written consent of the Required Holders. The headings in this
Agreement have been inserted for convenience purposes only and shall not be used
in the interpretation or enforcement of this Agreement. The Agreement shall be
interpreted and enforced in accordance with the laws of the State of New York,
United States of America, applicable to contracts made in and to be performed in
such State. There shall be no third party beneficiaries of any of the terms and
provisions of this Agreement.
          (b) Entire Agreement; Amendments. This Agreement, including all
documents attached hereto, incorporated by reference herein or delivered in
connection herewith, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all other prior understandings, oral
or written, with respect to the subject matter hereof and may not be amended, or
any provision thereof waived, except by an instrument in writing signed by the
parties hereto.
          (c) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

12



--------------------------------------------------------------------------------



 



          (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
equally effective as the delivery of a manually executed counterpart of this
Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
or by their representatives, thereunto duly authorized, as of the day and year
first above written.

                  By:           Name:           Title:        

            CANARGO ENERGY CORPORATION
                       

            SUBORDINATED NOTEHOLDERS:

THOMAS L. GIPSON
                    ROBERT L. GIPSON
                    PENRITH LTD.
      By:           Name:           Title:      

13



--------------------------------------------------------------------------------



 



          PERSISTENCY
      By:             Name:           Title:        

AGREED AND ACKNOWLEDGED

            CANARGO LIMITED
      By:           Name:           Title:           CANARGO LTD.
      By:           Name:           Title:           CANARGO NORIO LIMITED
      By:           Name:           Title:           CANARGO (NAZVREVI) LIMITED
      By:           Name:           Title:      

14



--------------------------------------------------------------------------------



 



         

            NINOTSMINDA OIL COMPANY LIMITED
      By:           Name:           Title:        

15